 ONA CORPORATIONOna Corporation and United Rubber, Cork, Linoleum& Plastic Workers of America, AFL-CIO, Peti-tioner. Case 10-RC-10958April 3, 1978DECISION ON REVIEW ANDDIRECTION OF SECOND ELECTIONBY CHAIRMAN FANNING AND MEMBERSJENKINS AND MURPHYOn July 15, 1977, the Regional Director for Region10 issued a Supplemental Decision and Certificationof Representative in which he found that the Em-ployer's objections to the election held on May 19,1977, pursuant to a Decision and Direction ofElection,' were without merit. Thereafter, in accor-dance with Section 102.67 of the National LaborRelations Board Rules and Regulations, Series 8, asamended, the Employer filed a timely request forreview of the Regional Director's decision on thegrounds that, in reaching his conclusions, he depart-ed from established Board precedent.The National Labor Relations Board, by telegraph-ic order dated September 7, 1977, granted the requestfor review with respect to the Employer's Objections4 and 5 only,2and stayed the certification pendingdisposition of said objections.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the entire record in thiscase with respect to the issues under review, includ-ing the Employer's request for review and the brief insupport thereof, and makes the following findings.Contrary to the Regional Director, we find merit inthe Employer's Objections 4 and 5.The Employer's Objections 4 and 5 allege insubstance that the Union distributed excerpted cop-ies of a complaint and notice of hearing in Case 10-CA-12676 alleging that the Employer violated Sec-tion 8(a)(1) of the Act and that the official Boarddocument had been altered by leaving out selectedportions and by including partisan statements, all insuch a fashion as to make the alteration appear to bean exact replica of an official Board document, thusgiving the impression that the Board had alreadydetermined the Employer's guilt and/or favored thePetitioner in the election.I The tally of ballots showed that, of approximately 377 eligible voters,196 cast ballots for and 173 against the Petitioner. There were no challengedor void ballots cast.2 The Employer's motion for reconsideration with respect to theremaining objections, the exceptions to which were not included in the grantThe Regional Director found that those portions ofthe official complaint and notice of hearing that weredeleted were merely jurisdictional or conclusory andthat the distributed document contained a statementthat the Company had denied all of the allegations ofunfair labor practices. He then concluded that thealteration did not constitute a misstatement of thefacts, nor a misrepresentation as to the Board'sneutrality.A comparison of the alteration with the actualcomplaint and notice of hearing issued by theRegional Director shows, however, that in additionto the initial six numbered paragraphs, the alteration,up to the Regional Director's signature, also deletesthe final two paragraphs which set the time and placefor the hearing as well as the Employer's right toanswer the allegations. It is significant to note thatthe final deleted paragraph also advises that if thepreceding allegations are not answered the Boardmay find them to be true. The Regional Director'ssignature then appears directly below the unfairlabor practice allegations excerpted from the officialcomplaint, giving the appearance that the documentwas complete as reproduced above the signature.We find, in disagreement with the Regional Direc-tor, that the addition of a statement by the Petitionerat the bottom of the altered document and below theRegional Director's signature that a hearing hadbeen set and that the Company had denied all of theunfair labor practice allegations does not sufficientlycure the defect in the alteration, inasmuch as thealtered document gives the appearance that theBoard had concluded that the Employer had com-mitted the unfair labor practices listed above theRegional Director's signature. We therefore findunder these circumstances that the Petitioner's repro-duction of a Board document which was altered forcampaign purposes constitutes a misuse of ourprocesses in that such reproduction was reasonablycalculated to mislead employees into believing thatthe Board had judged the Employer to have violatedFederal law, whereas such was not the case. SeeMallory Capacitor Co., a Division of P. R. Mallory &Co., Inc., 161 NLRB 1510 (1966). Accordingly,Objections 4 and 5 are hereby sustained, and we shallset aside the election and direct that a secondelection be conducted.[Direction of Second Election and Excelsior foot-note omitted from publication.]of review, is hereby denied in light of our conclusion that a second electionbe ordered based on Objections 4 and 5. The Employer's request for oralargument is also denied, as the exceptions and bnef adequately present theissues and positions of the parties.235 NLRB No. 85595